Citation Nr: 0003869	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-33 472	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder and depression.

2.  Entitlement to service connection for a chronic low back 
disability, to include sacroiliitis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1957, and from January 1993 to May 1993.  He also had just 
over 18 years of inactive service, reportedly beginning in 
October 1976.

This appeal stems from June 1993 and November 1997 rating 
decisions that, together, denied the claims at issue.

The Seattle, Washington, RO has attempted to obtain all 
service medical records, but many of those that might have 
been available from the veteran's first period of service and 
early National Guard service have not been located.  The 
record indicates that it is presumed that perhaps some from 
the first period of service were destroyed in the 1973 fire 
that took place at the National Personnel Records Center in 
St. Louis, Missouri.  Since the veteran has expressed concern 
about the loss of his records, it is worth noting that the 
post-1973 records would obviously not have been destroyed in 
that fire.

The Board of Veterans' Appeals (Board) remanded this case in 
July 1996 to clarify whether the veteran still wished to have 
a hearing before the Board.  In April 1997, in response to a 
February 1997 Phoenix, Arizona, RO letter asking for this 
clarification, he indicated that he only wished to have 
another RO hearing.  The Board finds that there is thus no 
pending request for a hearing before the Board, and since the 
RO that now has jurisdiction provided another hearing in June 
1997, this case may now proceed to appellate review.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is not a reasonable possibility of valid claims 
concerning whether an acquired psychiatric disorder, to 
include posttraumatic stress disorder and depression; a 
chronic low back disability, to include sacroiliitis; or 
hypertension, were incurred in, or aggravated by, service.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
an acquired psychiatric disorder, to include posttraumatic 
stress disorder and depression; a chronic low back 
disability, to include sacroiliitis; and hypertension have 
not been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Morton v. West, 12 Vet. App. 477 (1999).  As will be 
explained below, we find that none of the veteran's claims 
are well grounded.  See Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

I.  Facts

The May 1957 separation examination report from the veteran's 
first period of service has been obtained, and shows that his 
vascular system was normal and that he was psychiatrically 
normal.  The report does indicate that there was a history of 
low back pain during the time that the veteran had been at 
the Selfridge Air Force Base in Michigan.

The veteran's DD 214 from his first period of service shows 
that he had been a gun crewman.  No awards or decorations 
clearly indicating combat, however, are shown.

A January 1982 National Guard enlistment examination report 
reveals that the previous summer, the veteran had had 
depression related to his divorce.  A notation indicates that 
there was "a little" arthritis in his back.  Blood pressure 
was 120/90, and "slight" hypertension was diagnosed.

A February 1990 National Guard examination report pertaining 
to a periodic physical, states that the veteran's spine was 
normal, and that he was normal psychiatrically.  Blood 
pressure readings were 180/112, 154/110 and 180/110--sitting, 
recumbent and standing, respectively.  It was recommended 
that he see a private physician for hypertension.

VA treatment records from approximately June 1992 to May 1997 
have been obtained.

A blank, undated and unsigned VA record states "PTSD, 
arthritis" on a line for "associated physical symptoms 
disabilities and diseases".  There is nothing, however, 
clearly related to this record showing that these were actual 
findings.

A June 1992 VA outpatient treatment record indicates that the 
veteran had last been treated for depression 10 or 11 years 
earlier; the present evaluation noted major depression, 
recurrent.

The veteran was hospitalized by the VA in July 1992 for 
depression with suicidal ideation.  He reported that the 
onset of his panic attacks began during his first period of 
service.  It was stated that the veteran was "currently 
serving active duty in the National Guard."  He was 
ultimately diagnosed with major depression, recurrent, with 
melancholia.  Panic disorder was to be ruled out, and 
hypertension was diagnosed as well.  A VA physician who 
evaluated x-ray charts or reports of the veteran's sacroiliac 
region taken during the hospitalization, stated that there 
was evidence of osteophytes.  The physician opined that based 
upon the veteran's reported x-ray therapy and family history, 
the veteran should probably be service connected for 
sacroiliitis.  To obtain service connection, however, the 
physician did state that the veteran's old records should 
probably be obtained.  The final discharge summary contains a 
diagnosis of sacroiliitis.

In his August 1993 notice of disagreement, the veteran 
contended that while serving 12 months in Korea as an 
artillery mechanic, he had been required to be on duty at all 
times when the guns were fired.

A VA social worker took a social and industrial survey for 
posttraumatic stress disorder from the veteran in October 
1993, at which time the veteran could not recall specific 
traumatic events.  He did, however, report that he had been 
assigned the duty of removing dead enemy soldiers from the 
Hon River in Korea.  He said that his combat experience had 
been limited to firing at unseen distant land targets.  Some 
symptoms specific to posttraumatic stress disorder were 
noted, but no diagnosis was rendered.

At an October 1994 RO hearing the veteran testified that when 
he had returned from overseas [in service] he had some low 
back pain, which became very severe by about age 22.  He 
indicated that while at Selfridge Air Force Base he had been 
diagnosed with arthritis in his sacroiliac joints.  He 
believed that [treatment providers at the time] had stopped 
the arthritis from progressing, via x-ray therapy, but had 
damaged the joint.  The veteran asserted that he had fired 
guns in combat.  He said that he had a friend named Andy, a 
truck driver and member of the same battery, who had taken a 
direct hit and died from being mortared.  The veteran alleged 
that he had had chronic low back pain since service.  
Regarding the x-ray therapy he said he was provided in 
service, he clarified that this was actually performed at a 
private hospital.  He stated that he had attempted to obtain 
records from that facility, by writing and telephoning.  The 
hospital reportedly informed him that it did not keep records 
that old.  He said that physicians who have seen current 
x-rays of his back say that the earlier treatment scarred or 
burned the bone [around the sacroiliac joints].

The veteran was provided a psychiatric examination by the VA 
in December 1994, at which time he related that he joined a 
National Guard unit in 1976, leaving in 1981.  He then 
reportedly joined the Air National Guard and remained therein 
until January 1994.  He indicated that he had been "scared" 
while in Korea, after having heard artillery bursts.  He did 
not remember any other specific traumas.  He described having 
had panic attacks and depression since serving in Korea.  He 
indicated that he had received counseling from his church in 
1982 for depression.  He had various complaints, including 
feeling depressed, listlessness, loss of appetite, sleep 
problems, lack of energy, loss of motivation, seeing the 
"dark side" in everything and having a lot of crying 
spells.  Regarding Korea, he had no complaints of intrusive 
thoughts, flashbacks, dreams or nightmares, or avoidance 
behavior.  Objective findings were essentially negative, 
although specific testing showed elevation of certain 
measurements such as for hypochondriasis, depression, and 
hysteria, and a slight elevation on the psychopathic deviance 
scale.  He had a score of "37" on the posttraumatic stress 
disorder scale.  The diagnoses were of major depression, 
recurrent, in partial remission, panic disorder without 
agoraphobia, mild.  The examiner stated that there was no 
evidence of posttraumatic stress disorder at present.

The veteran was provided a VA orthopedic examination in  
December 1994, at which time he reported having had an onset 
of pain in the low back, hips and legs beginning in 1955.  He 
recounted his history of inservice x-ray therapy.  On 
examination, when asked to assume certain positions, he did 
turn as though having some pain in the hip areas.  He did 
have complaints on testing of sacroiliac-joint pain.  The 
diagnosis was of possible arthritis of the sacroiliac joints.  
The physician stated that there was questionable radiation 
damage to this area by history.  A VA radiological report 
revealed some residual of old arrested arthritis of the upper 
right sacroiliac joint, and a normal left sacroiliac joint.

A July 1996 VA outpatient record notes lumbosacral strain.

During a June 1997 RO hearing the veteran discussed having 
posttraumatic stress disorder and panic attacks.  He admitted 
that when he had been hospitalized for major depression and a 
panic disorder, he was "pulling a lot of time" with the 
National Guard, but was not on active duty at the time.  He 
recounted his history of inservice sacroiliac treatment.  He 
again indicated that he had written two or three times to St. 
Joseph's Hospital (the private facility which allegedly 
provided him the x-ray therapy in service in the 1950s), and 
apparently even traveled directly to this hospital.  He said 
he was told that the hospital did not keep records that long, 
and he indicated that he was satisfied that he had made a 
sincere effort to obtain those records.  Within a year of 
service he sought treatment for his back from a family 
physician, he indicated, but he said that he had not been 
able to obtain those records either.  When asked about 
posttraumatic stress disorder, the veteran also conveyed his 
belief that his commanding officer in service, in Korea, may 
have tried to shoot him.

The veteran was examined by the VA in July 1997, at which 
time he reported having been diagnosed with hypertension 
while in the National Guard.  He was diagnosed with 
hypertension, but normotensive on treatment.

At a June 1999 RO hearing the veteran testified that his 
hypertension first came to his attention in the late 1980s.  
At first he almost seemed to indicate that he may have been 
on active duty [for training] at the time, but then he 
indicated that the condition was simply discovered during a 
routine annual physical.

II.  Law and analysis

A.  Acquired psychiatric disorder, to include posttraumatic 
stress disorder

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), the adverse effect of the absence of service 
clinical records of disability incurred during combat may be 
overcome by satisfactory lay or other evidence sufficient to 
prove service incurrence if consistent with the 
circumstances, conditions or hardships of service.  To this 
end all doubt will be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Gaines v. West, 11 Vet. App. 353, 357 
(1998).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

The Board is cognizant that because some of the veteran's 
original service medical records may have been destroyed, the 
VA's obligation to consider the benefit of the doubt rule, to 
the extent it may be applicable, is heightened.  See 38 
U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran contends that posttraumatic stress disorder is 
related to his service in Korea in the 1950s.  The separation 
examination report, however, is available from that period of 
service.  Although posttraumatic stress disorder may not have 
been a viable diagnosis, per se, at the time, the examination 
report does state that the veteran was psychiatrically 
normal.  Further--and aside from whether or not the veteran 
was ever in combat--he has no current diagnosis of 
posttraumatic stress disorder.  The undated VA record that 
contains the notation "PTSD" does not appear to be a 
diagnosis of any kind.  It would be "inherently incredible" 
to interpret it as a diagnosis since it is not associated 
with any findings by a qualified professional.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The veteran claimed 
treatment for PTSD at the Seattle VAMC in 1989 at his June 
1997 RO hearing.  Attempts to obtain records of this 
hospitalization have not been successful.  When the veteran 
was actually examined by the VA, posttraumatic stress 
disorder was absent.  The veteran himself is not qualified, 
as a layperson, to proffer such a diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Thus, the inquiry ends here: without a 
diagnosis of posttraumatic stress disorder, a well-grounded 
claim has not been submitted--regardless of the veteran's 
combat status.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Cf. Libertine v. 
Brown, 9 Vet. App. 521 (1996).

Likewise, there is no competent evidence of any other 
psychiatric disability, i.e. a "disease" such as depression 
or a panic disorder, having begun during active service.

Compensation is not allowed for diseases or aggravation of 
diseases arising during inactive duty training.  38 U.S.C.A. 
§§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303.  See Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-90 
(O.G.C. Prec. 86-90).  See also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) (statutory presumptions of soundness 
and aggravation do not apply to an individual serving on 
active duty for training).  Thus, service connection cannot 
be granted in this case for depression, a panic disorder or 
any other claimed psychiatric disease, unless such disease 
was found either on active duty, to a compensable degree 
within a year of active duty (if a psychosis), or actually 
during a period of active duty for training.  See 38 C.F.R. 
§ 3.6 (regarding the types of reserve and state national 
guard service that can meet definitions of "active duty for 
training" and inactive duty training"); 38 C.F.R. §§ 3.307, 
3.309 (regarding presumptive service connection for a 
psychosis shown within a year of active service to a 
compensable degree).

Based on the evidence of record, the veteran was first 
diagnosed with depression in the summer of 1981.  There is no 
evidence that this occurred during a period of active duty.  
The Board notes that the veteran's disclosure that he 
obtained church counseling in 1982 does not trigger the 
38 U.S.C.A. § 5103 duty to obtain those records, since there 
is no indication that they could well ground the claim, nor 
is there evidence that he was on active duty or active duty 
for training at the time.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Likewise, there is no evidence that the June and 
July 1992 VA psychiatric diagnoses of a possible panic 
disorder and major depression were made during a period of 
active duty either.  Although a VA examiner, during the July 
1992 hospitalization, described the veteran's National Guard 
service as "active duty," this was merely taken from the 
veteran's own report.  The veteran specifically clarified 
this point during the June 1997 RO hearing: he was not on 
active duty at the time of that hospitalization.  Further, 
his contentions that his panic disorder and depression began 
during his first period of service is not medical evidence 
and are inadequate to well ground the claim for an acquired 
psychiatric disorder.  Espiritu, supra.

There is no evidence that the veteran was on active duty or 
active duty for training when any acquired psychiatric 
disorder was first found.  No psychiatric disorder was noted 
during the veteran's service from 1951 to 1957.  Service 
personnel records show that following his active duty in the 
1950s, and except for the short period from January to May 
1993, virtually all of the veteran's service was inactive.  
Without any evidence of an inservice onset of an acquired 
psychiatric disorder, or any evidence linking such to 
service, the claim is not well grounded.  Compare Laruan v. 
West, 11 Vet. App. 80 (1998).

B.  Low back, sacroiliitis

The veteran contends that his low back disability began in 
1955 during active service.

The veteran has clearly stated that he has attempted, but to 
no avail, to obtain any additional records that may have been 
available regarding his purported low back treatment that 
took place at St. Joseph's Hospital and that a private 
physician reportedly provided after service.  In light of the 
veteran's statements with respect to his efforts to obtain 
any such records, the Board finds that there is no further 
38 U.S.C.A. § 5103 duty to attempt any further to obtain 
them.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, 
the 1957 separation examination report, which followed the 
treatment at St. Joseph's, indicates that the veteran only 
had low back pains by history.  No pain was noted at 
separation, and no diagnosis was provided then either.

Although the veteran has alleged continuous low back symptoms 
since service, he had no diagnosis of a back disability in 
service--only a history of pain.  Compare Savage v. Gober, 10 
Vet. App. 488 (1997).  Thus, even if he somehow met the nexus 
requirement for well-groundedness by complaining of a 
continuity of symptoms since service, he has not met the 
first criteria of showing an inservice disability of the low 
back.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, U.S. Vet. App. No. 97-1948 
(December 29, 1999).  The veteran's reported history--to the 
VA treatment-provider in July 1992--of sacroiliac treatment, 
does not amount to medical evidence.  A bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  There is nothing other than the veteran's own 
statements in the record to support such a history--the 
"radiation damage" noted during that hospitalization was 
only by history, and this alleged damage was considered to be 
questionable.  See also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept physicians' 
opinions that are based upon an appellant's recitation of 
medical history).

Finally, the record does not show, nor does the veteran 
contend, that a low back disability began at any other time 
during active service, and there is no evidence that the 
discovery of arthritis on the January 1982 enlistment 
examination was during a period of active duty for training.  
See 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 
3.303, supra.

Without competent evidence of such a disability in service or 
competent medical evidence linking it to service, the claim 
is not well grounded.

C.  Hypertension

Special presumptive provisions provide that if a 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year of separation from service, such 
disability will be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Thus, service connection cannot be granted in this case for 
hypertension, unless that disease was found either on active 
duty, to a compensable degree within a year of active duty, 
during a period of active duty for training or is otherwise 
related to a period of active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, supra.

Hypertension was not noted at separation from the veteran's 
active duty in the 1950s, nor was it first diagnosed within a 
year of active duty.  As with the other disabilities at 
issue, there is no evidence that the veteran was on active 
duty or active duty for training when his hypertension was 
first found.  Other than the relatively short periods 
previously noted, virtually all of the veteran's service was 
inactive.  Based upon the evidence of record, hypertensive 
heart disease appears to have been first diagnosed in January 
1982 during a National Guard examination.  There is no 
evidence to suggest that the veteran was on active duty or 
active duty for training at this time.  To the contrary, this 
was an enlistment examination.  Compare Laruan, supra.  
Without evidence of a diagnosis during active duty, during a 
period of active duty for training, or a manifestation of 
hypertension to a compensable degree within a year of active 
duty, and without evidence linking the diagnosis of 
hypertension to active service, this claim is not well 
grounded.

Since the foregoing claims are not well grounded, they must, 
accordingly, be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette, supra.

Since the claims in this case are held as not well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997); cf. O'Hare, supra.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and 
depression; a chronic low back disability, to include 
sacroiliitis; and hypertension is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


